Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 27, 2016

                                         No. 04-15-00794-CV

                        IN RE NORTHFIELD INSURANCE COMPANY

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

        On December 15, 2015, relator filed a petition for writ of mandamus with an emergency
motion for temporary relief. The court has considered relator’s petition, the response filed on
behalf of the real party in interest and relator’s reply and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

       The temporary emergency relief previously granted by this court on December 16, 2015,
is LIFTED.

           It is so ORDERED on April 27, 2016.


                                                         _________________________________
                                                         Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.


                                                         ___________________________________
                                                         Keith E. Hottle, Clerk


1
  This proceeding arises out of Cause No. 2014-CVF-001419 D1, styled A. Maldonado Co., Inc. d/b/a Maldonado
Furniture and Agustin Maldonado Jr., Trustee of the Agustin Maldonado Jr. Revocable Trust v. Northfield
Insurance Company and Executive Insurance Professionals, PLLC, pending in the 49th Judicial District Court,
Webb County, Texas, the Honorable Jose A. Lopez presiding.